Exhibit [Letterhead of Baker & McKenzie LLP] November 14, 2008 Gymno Corporation Redwood Mortgage Corp. Redwood Mortgage Investors IX, LLC 900 Veterans Blvd., Suite 500 Redwood City, CA94063 Re:Redwood Mortgage Investors IX, LLC Ladies and Gentlemen: We are acting as counsel for Redwood Mortgage Investors IX, LLC, a limited liability company formed under the Delaware Limited Liability Company Act (the “Company”), with respect to its Registration Statement on Form S-11,as may be amended (the "Registration Statement") and the prospectus (the "Prospectus") included therein, filed by you with the Securities and Exchange Commission in connection with the registration under the Securities Act of 1933, as amended, of up to 150,000,000 Units of Limited Liability Company Interests (the "Units") and up to 37,500,000 Units pursuant to the Company’s distribution reinvestment plan. Unless otherwise stated herein, capitalized terms not otherwise defined shall have the meanings ascribed to them in the Prospectus. You have requested our opinion as to certain questions arising under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), involved in the operation of the referenced Company. This opinion is based upon the provisions of ERISA, the applicable Department of Labor Regulations, the Internal Revenue Code of 1986, as amended (the "Code") and the applicable final or proposed Treasury Regulations promulgated thereunder (the "Regulations"), and current administrative rulings and judicial interpretations of the foregoing, all existing as of the date of this letter. It must be emphasized, however, that all such authority is subject to modification at any time by legislative, judicial or administrative action and that any such modification could be applied on a retroactive basis. The Company will not request (and would not likely obtain) a ruling from the Department of Labor as to any matters related to ERISA and the herein described transactions. While the Company will receive this opinion, it is not binding upon the Department of Labor. Thus, there can be no assurance that the Department of Labor will not contest one or more of the conclusions reached herein, or one or more matters as to which no opinion is expressed herein, nor can there be any assurance that the Department of Labor will not prevail in any such contest. Further, even if the Department of Labor were not successful in any such contest, the Company, or the members in opposing the Department of Labor's position, could incur substantial legal, accounting and other expenses. You have requested our opinion that (i) assets of the Company should not be considered “plan assets” within the meaning of U.S. Department of Labor ("DOL") regulation 29 CFR § 2510.3-101, as amended by ERISA Section 3(42) (the “Plan Assets Regulation”), that are subject to ERISA as the result of the purchase or holding of Units by an employee benefit plan subject to ERISA or any other “plan,” as defined under Code Section 4975(e)(1) that is subject to Code Section 4975 (a “Plan”), and (ii) none of the transactions contemplated by the Limited Liability Company Operating Agreement of the Company (the “Operating Agreement”), should constitute nonexempt “prohibited transactions” within the meaning of Section 406 of ERISA or Section 4975 of the Code (hereinafter, all references to ERISA shall be deemed to include the analogous provisions of the Code). 1 In rendering the opinion expressed below, we have examined the following: 1. The Operating Agreement; 2. The Registration Statement; 3. The Prospectus; 4. The form of Subscription Agreement; 5. Information, representations and certificates that have been provided to us by the Managers; and 6. ERISA, the Code, regulations and advisory opinions issued by the DOL, and available case law. We are relying without investigation on the information, representations and certificates that have been provided to us by the Managers.We express no assurance that this information and representations are accurate.Any material change in any fact, representation or assumption from those relied on herein may affect our opinion expressed herein. I.Whether the Underlying Assets of the Company Are ERISA Plan Assets. A Plan's equity investment in an entity will cause the Plan’s assets to include both the equity interest and an undivided interest in each of the underlying assets of the entity, unless (i) the entity is an operating company, (ii) equity participation in the entity by benefit plan investors is not significant, or (iii) the equity interest is either a “publicly-offered security” or a security issued by an investment company registered under the Investment Company Act of 1940.If, as a result of a Plan’s equity investment in an entity the underlying assets of such entity are considered “plan assets” under ERISA, a subsequent transaction between the entity and a “party in interest” under ERISA or a “disqualified person” under the Code to the Plan could constitute a prohibited transaction under Section 406 of ERISA or Section 4975 of the Code in the absence of an applicable exemption.“Disqualified persons” and “parties in interest” are hereinafter referred to as “parties in interest.” An "equity interest" means any interest in an entity other than an instrument that is treated as indebtedness under applicable local law. A profits interest in a partnership is considered an equity interest. 29 CFR 2510.3-101(b)(1). We are of the opinion that the Units in the Company would most likely be considered "equity interests" for purposes of the Plan Assets Regulation.For the reasons stated below, however, although the issue is not free from doubt given the absence of interpretive guidance or case law addressing the issue, we are of the opinion that the underlying assets of the Company should not constitute ERISA plan assets as a result of the investment by a Plan in any of the Units, because such Units meet the requirements in the Plan Assets Regulation for a “publicly offered security.” The Units will be considered a "publicly offered security" if they are: (A) "freely transferable," (B) part of a class of securities that is "widely held," and (C) part of a class of securities registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934 or sold pursuant to an effective registration statement under the Securities Act of 1933 and later registered under the Securities Exchange Act of 1934. 29 CFR 2510.3-101(b)(2). (A)“Freely Transferable.” The first requirement under the Plan Assets Regulation for the Units to be considered “publicly offered securities” is that the Units must be “freely transferable.”The determination of whether the Units are "freely transferable" is a factual one. 29 CFR 2510.3-101(b)(4). The Plan
